O’Gorman, J.
It is clear that the interest of the bankrupt in the realty in question belongs in equity to the creditors. By the adjudication in bankruptcy and the appointment of the trustee the bankrupt was divested of all title to *110his. property (Rand v. Iowa Central R. Co., 186 N. Y. 58), and nothing has occurred by which the title has been restored to the bankrupt or his heirs.- The discharge of the trustee should not preclude an application to open the discharge and reinstate the original trustee or appoint a successor. Let the interlocutory judgment provide that one-third of the net proceeds be deposited in the office of the chamberlain of the city of Hew York, subject to the further order of the court. After the sale and the ascertainment of the amount distributable, the trustee in bankruptcy may make such application as he may be advised in the premises..
Ordered accordingly.